Case: 19-60674     Document: 00515828675         Page: 1     Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      April 20, 2021
                                  No. 19-60674
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Maria Mercedes Gomez-De Saravia,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 538 949


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Maria Mercedes Gomez-De Saravia petitions for review of a Board of
   Immigration Appeals (BIA) decision denying her motion to reopen. She
   argues that a recent Supreme Court case, Pereira v. Sessions, 138 S. Ct. 2105
   (2018), necessitates reopening and termination of her removal proceedings


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60674      Document: 00515828675          Page: 2    Date Filed: 04/20/2021




                                    No. 19-60674


   and, alternatively, that Pereira renders her eligible for post-conclusion
   voluntary departure and thus the time and number limitations associated
   with motions to reopen should be equitably tolled. Here, the BIA denied the
   motion to reopen as time and number barred. Alternatively, the BIA held
   that on the merits Pereira did not apply to Gomez-De Saravia’s case. We do
   not address Gomez-De Saravia’s argument that the 90-day period for filing a
   motion to reopen should have been equitably tolled.
          This court reviews an immigration court’s denial of a motion to
   reopen removal proceedings “under a highly deferential abuse-of-discretion
   standard.” Garcia-Nuñez v. Sessions, 882 F.3d 499, 505 (5th Cir. 2018). We
   find that Gomez-De Saravia’s arguments regarding Pereira are precluded by
   our precedent. Pierre-Paul v. Barr, 930 F.3d 684, 689-90 (5th Cir. 2019), cert.
   denied, 140 S. Ct. 2718 (2020); see also Mauricio-Benitez, v. Sessions, 908 F.3d
   144, 148 n.1 (5th Cir. 2018). Her arguments do not concern the stop time
   rule and so her case was not changed by the decision in Pereira. Id.
          We lack jurisdiction to consider Gomez-De Saravia’s argument
   concerning the BIA’s sua sponte authority. See Mendias-Mendoza v. Sessions,
   877 F.3d 223, 227 (5th Cir. 2017).
          AFFIRMED in part; DISMISSED in part.




                                          2